{¶ 54} I concur in the majority's opinion through ¶ 27 and its ultimate conclusion. But I cannot agree with the rationale it uses when reaching that conclusion.
 {¶ 55} The majority states that the three-part test to be used in order to determine when a disability due to an occupational disease begins for the purposes of the statute of limitations found in R.C. 4123.85
is an instructional guide and that it is ill-advised for this court to define what the terms used in that test mean, finding that the determination of when a disability due to an occupational disease begins is solely within the purview of the fact-finder. Accordingly, the majority feels the trial court erred when it granted summary judgment to the Administrator since there were genuine issues of material fact regarding whether the Appellants in these cases filed their claims within the applicable statute of limitations. *Page 352 
 {¶ 56} I cannot agree with the majority's rationale for two main reasons. First, Ohio Supreme Court syllabus law is not an instructional guide, even if the administrative regulation it was taken from was, and the words the court uses have a definite meaning which can be ascertained and should be applied. Second, I disagree with how the majority interprets R.C. 4123.85 and the subsequent caselaw. But since I believe that the plain, ordinary meaning of the words in that caselaw, when construed in the light most favorable to the claimant (as required by statute), mandates that this court reverse the trial court's decision and remand this case for further proceedings, I agree with the majority's judgment in this case.
 {¶ 57} Before explaining my disagreement with the majority's decision, I must point out that this court's decision disagrees with the Eighth District's recent decision in Davis v. Taylor  BogusFoundry, 8th Dist. No. 81324, 2003-Ohio-1832, in more ways than one. As the majority points out, we disagree with Davis concerning the admissibility of the Cuyahoga County complaints. Opinion at ¶ 16-17. But the majority fails to note that the Davis court was faced with the same statute of limitations issues regarding the application of the three-part test used to determine when a disability due to an occupational disease begins. Given facts similar to those in this case, that court came to the opposite conclusion and affirmed the trial court's decision to grant summary judgment to the Administrator. To be explicit, this court not only rejects Davis's decision regarding the admissibility of evidence on summary judgment, but also rejects its application of the three-part test.
 {¶ 58} As the majority states, the applicable statute of limitations in this case is R.C. 4123.85 which provides:
 {¶ 59} "In all cases of occupational disease, or death resulting from occupational disease, claims for compensation or benefits are forever barred unless, within two years after the disability due to the disease began, or within such longer period as does not exceed six months after diagnosis of the occupational disease by a licensed physician or within two years after death occurs, application is made to the industrial commission or the bureau of workers' compensation or to the employer if he is a self-insuring employer." R.C. 4123.85.
 {¶ 60} In 1945, the Industrial Commission adopted Resolution 21 in an attempt to define when a disability due to an occupation disease began. It concluded that "'[d]isability due to an occupational disease shall be deemed to have begun as of the date on which the claimant first became aware through medical diagnosis that he was suffering from such disease or the date on which he first received medical treatment for such disease or the date claimant first quit work on account of such disease, whichever date is the latest.'" White v. Mayfield (1988), 37 Ohio St.3d 11,13. But the Industrial Commission noted that the test it set *Page 353 
forth should only be used as an instructional guide. Id. Of course, this is all it could be until a court adopted it, which no court did until 1982. See Craddock v. Eagle Picher Indus., Inc. (1982),8 Ohio App.3d 383. In White, the Ohio Supreme Court adopted Resolution 21 as syllabus law, noting that it is almost impossible to tell when an occupational disease begins under the terms of the statute.
 {¶ 61} Under the White test, "the triggering event of R.C. 4123.85
is the disability brought on by the occupational disease, not the diagnosis of the disease itself." (Emphasis sic.) White at 12. As this court has previously stated, "It is not necessary to meet all three elements of the White test before filing an occupational disease claim. A claimant may opt to file within two years of treatment or within two years of diagnosis or within two years after the claimant was forced out of his job due to the affects of his occupational disease, whichever is later." Heard v. Conrad (2000), 138 Ohio App.3d 503, 509.
 {¶ 62} The majority emphasizes that White only intended for its test to be an instructional guide and the fluid nature of that test. See Opinion at ¶ 31, 35-36. This explains how the majority incorrectly applies that test. This ignores what the White court said when adopting that test in two ways. First, the court's syllabus mentioned nothing about the instructional nature of the test. Instead, it stated that for purposes of R.C. 4123.85, this is when a disability due to an occupational disease begins. At the time of the White decision, S.Ct.R.Rep.Op. 1(B) provided that the syllabus, not the text, of a Supreme Court opinion states the controlling points of law. Even the current version of S.Ct.R.Rep.Op. 1(B) provides that the syllabus controls any disharmony between it and the text or footnotes of an opinion. The court's single mention of the instructional nature of the test occurred when it quoted Resolution 21, not when the court was stating its holding.
 {¶ 63} Second, the court stated that it intended for this three-part test to settle an unsettled area of law. It noted that it is almost impossible to tell when an occupational disease begins under the terms of the statute and the need for a firm, predictable standard to determine whether a person's claim has been timely filed. White at 13-14. It believed that this test "will supply firmness and predictability in this area of the law" because it removes "much of the `gray area' in the statute." Id. at 14. While the fact that the court intended for the test to be a firm and predictable standard to decide this issue does not diminish the adaptable nature of the test, it does prevent it from being merely an instructional guide without any firm meaning. Since the court intended for its test to be firm and predictable, then the words used in that test must have meaning. *Page 354 
 {¶ 64} In the cases currently before this court, the Appellants each quit their employment well before the two-year statute of limitations. So they must have been diagnosed or first treated for asbestosis within two years before they filed their claim to fall within the statute of limitations. The parties dispute both the date of the diagnosis of the Appellants' occupational disease and the date the Appellants first received medical treatment for that disease. Thus, we must determine what constitutes diagnosis and treatment of an occupational disease for the purposes of R.C. 4123.85.
 {¶ 65} The majority shies away from giving the term "diagnosis" and "treatment" any firm meaning, stating that such an attempt is "ill advised" since the only reason these terms are relevant is because the Ohio Supreme Court used them in White. Opinion at ¶ 39. While this is true, the fact that the court used these terms in attempt to provide firmness and predictability to a gray area is significant. And while it may be ill advised to define these terms in the manner advocated by the parties, these terms do have a plain, ordinary meaning which can be applied in this case. Applying the plain, ordinary meaning of these terms does not affect the adaptability of the test since the words in the test must have some meaning. When doing so, a court must keep in mind the statutory mandate that workers' compensation legislation "shall be liberally construed in favor of employees and the dependents of deceased employees." R.C. 4123.95; White at 14.
 {¶ 66} The majority states that a person is diagnosed with an occupational disease when that person knew or should have known of that diagnosis. It then states that there is a genuine issue of material fact as to when the Appellants were diagnosed since the Administrator introduced evidence that both men answered affirmatively in their depositions that they were diagnosed with asbestosis in September 1997 after their chest x-rays, but their claim states that the date of their injuries were in November 1998. This conclusion is wrong for three reasons.
 {¶ 67} First, the majority's conclusion ignores the basic standard a court must use when ruling on a motion for summary judgment. It has long been established that summary judgment is only proper when the movant demonstrates that, viewing the evidence most strongly in favor of the non-movant, reasonable minds must conclude no genuine issue as to any material fact remains to be litigated and the moving party is entitled to judgment as a matter of law. Doe v. Shaffer (2000), 90 Ohio St.3d 388,390, 738 N.E.2d 1243. But it is just as important to remember that "the moving party bears the initial responsibility of informing the trial court of the basis for the motion, and identifying those portions of the record which demonstrate the absence of a genuine issue of fact on a material element of the nonmoving party's claim." Dresher v. Burt
(1996), *Page 355 75 Ohio St.3d 280, 296, 662 N.E.2d 264. The nonmoving party has the reciprocal burden of specificity and cannot rest on mere allegationsor denials in the pleadings. Id. at 293.
 {¶ 68} In this case, the majority is saying that a genuine issue of material fact exists regarding when the Appellants were diagnosed because the evidence the Administrator presented conflicts with the claims the Appellants made in their applications for benefits. The majority does not point to any specific facts that the Appellants introduced which support their argument that the initial diagnosis was made at a later date. This analysis is allowing the Appellants to rest on mere allegations in the pleadings in response to the Administrator's arguments. Accordingly, it is incorrect pursuant to Dresher.
 {¶ 69} Second, the majority incorrectly interprets the Ohio Supreme Court's decision in White when it stated that White adopted the equivalent of a "knew or should have known" standard when determining when a person became aware they were suffering from an occupational disease. It claims the phrase "first became aware" parallels "knew or should have known" and, therefore, the statute of limitations in R.C.4123.85 is triggered when a claimant knew or should have known through medical diagnosis that they were suffering from an occupational disease. When doing this the majority compares this case to Lewis v. Trimble
(1997), 79 Ohio St.3d 231. But the situation the court faced in Lewis is fundamentally different than the one this court faces and the decision inLewis demonstrates why it does not apply here.
 {¶ 70} As the majority recognizes, Lewis dealt with the statute of limitations found in R.C. 4123.84, dealing with bodily injury claims, rather than 4123.85, dealing with occupational disease claims. The issue in Lewis was when someone can file a claim for an injury not immediately apparent when that person suffers a bodily injury in the workplace. For instance, if a person suffers from depression as a result of a workplace accident but the depression does not manifest itself until years later, could the person still make a claim for workers' compensation benefits?
 {¶ 71} R.C. 4123.84 provides that all claims for injuries resulting from a bodily injury suffered in the workplace must be filed within two years of the bodily injury. The Ohio Supreme Court found that applying this statute literally would be unduly harsh. Id. at 239. It found that a literal application of the statute often would exact the impossible of a claimant, demanding more of him or her than can reasonably be expected of a prudent person in asserting his or her rights. Id. Accordingly, it made a judicial concession and stated that the statute of limitations would begin to run when the claimant knew or should have known of the nature and seriousness of the residual condition and its causal relation to his industrial injury. Id. at paragraph one of the syllabus. *Page 356 
 {¶ 72} The issue in this case is different than that in Lewis. InLewis, a literal application of the statute would be unduly harsh since it would force the claimant to make a claim before that claimant was aware of the claim. In contrast, the majority in this case does not even attempt to show how the White test is in the least bit harsh. It provides that a claimant can file his claim either after he is first diagnosed, treated, or quits work for an occupational disease. It is difficult to imagine how anyone can call this a harsh standard. The rationale for applying the "knew or should have known" standard in Lewis is simply not present in this case.
 {¶ 73} Furthermore, the language the White test uses does not in any way indicate that a "knew or should have known" standard applies. The majority states that the phrase "first became aware through medical diagnosis" parallels the phrase "knew or should have known". But this conclusion is incorrect and, in fact, conflicts with the reasoning inLewis. White's plain words demonstrate that it parallels "knew" but not "should have known". A claimant does not "first become aware" when he "should have known" he was diagnosed with an occupational disease since it is possible that a claimant "should have known" he suffered from an occupational disease if he knows enough about its nature to realize that it is both serious and work-connected. Id. at 240, quoting 2B Larson, Workmen's Compensation Law (1996) 15-271, Section 78.41(d). The majority reads words into White's syllabus law which simply are not there and the words they are reading into it serve no real purpose.
 {¶ 74} Rather than reading words into the White test, I would apply it as pronounced by the Ohio Supreme Court. It stated that the statute of limitations may be triggered when someone first becomes aware through medical diagnosis that they are suffering from an occupational disease. A diagnosis is "[t]he determination of a medical condition (such as a disease) by physical examination or by study of its symptoms." Black's Law Dictionary (7th Ed. 1999), 464; see, also, Stedman's Medical Dictionary (26th Ed. 1995), 474; Merriam-Webster's Collegiate Dictionary (10th Ed. 1998), 319. In order to determine whether a doctor has made a diagnosis, the focus must be on the substance of the words communicated to the patient. The certainty with which the doctor diagnoses the disease is immaterial as White does not require that the doctor diagnose the disease with any particular amount of medical certainty. Likewise, it does not matter whether the doctor communicates the determination directly or through a third person, as long as the communication takes place. Simply stated, a person has become aware that he or she is suffering from a disease through medical diagnosis when, after a doctor conducts a physical examination or a study of the person's symptoms, the doctor communicates a determination to that person that he or she is suffering from a disease. *Page 357 
 {¶ 75} Applying this definition of diagnosis to this case, we turn to the Administrator's argument that the Appellants were diagnosed with asbestosis in May 1997. According to the Administrator, each man testified that he was told of his asbestosis after receiving his chest x-ray. In a sense, the Administrator is correct. At their depositions, both men answered affirmatively when asked whether they were diagnosed with asbestosis after their chest x-rays. But it is significant that neither man testified that a doctor told them that diagnosis or that the doctor communicated that diagnosis to them through a third person. Although those x-rays were reviewed by a doctor at a later date, neither man testified that the "diagnosis" immediately after the x-rays were taken resulted from a doctor's review of the chest x-rays. Without evidence that the determination was made by a doctor, we must presume for the purposes of summary judgment that it was not and, therefore, conclude that neither man was diagnosed with asbestosis in May 1997.1
 {¶ 76} In the alternative, the Administrator argues each man was diagnosed with asbestosis in September 1997 when they received their reports from the doctors which reviewed the May 1997 chest x-rays. After reading the results of the x-ray, each doctor wrote as follows: "With a significant history of exposure to asbestos dust, these findings would be consistent with asbestosis."
 {¶ 77} Saying that certain findings are consistent with asbestosis is not a determination that a patient actually has asbestosis. Dr. Schonfeld explained this distinction in his deposition testimony. When describing how a doctor cannot definitively tell from a chest x-ray whether a patient is suffering from asbestosis, Dr. Schonfeld testified that the only thing a doctor can tell from a chest x-ray is that there are abnormalities consistent with asbestosis. But he also cited rheumatoid arthritis as one example of a disease which would appear to be the same as asbestosis on a chest x-ray. Dr. Schonfeld further explained that when the doctor says that findings are consistent with a disease, he is "saying that there are in fact changes which might be due to an occupational lung disease" and is not ruling out other causes. In other words, when a doctor states that findings are consistent with a disease, he is saying the patient could be suffering from that disease, from another disease, or no disease at all. It follows that further study would need to be conducted by either examining the patient's history or conducting further testing before the doctor can make a diagnosis that the patient is actually suffering from the disease. Thus, a statement that findings are consistent with a disease is not a diagnosis of that disease as a matter of law. Accordingly, neither man was diagnosed with asbestosis in September 1997. *Page 358 
 {¶ 78} Conversely, the Appellants argue the reports they received from Dr. Schonfeld constituted a diagnosis of asbestos. In those reports, Dr. Schonfeld lists the manner in which he examined the Appellants and concluded that for each man "the diagnosis of asbestosis is established within a reasonable degree of medical certainty." Although the certainty Dr. Schonfeld professes is not required by White or R.C.4123.85, he made a determination that each man was suffering from a disease after conducting a physical examination of the men and studying their symptoms. This constitutes a diagnosis. Thus, given the record before us, we conclude that, when viewing all facts in the light most favorable to the Appellants, the day they first were diagnosed with their occupational disease was the day Dr. Schonfeld issued his report.
 {¶ 79} I now turn to what constitutes treatment for the purposes of White and R.C. 4123.85. The majority concludes that a chest x-ray could qualify as treatment under White, but that such a determination would be best left to the trier of fact. I disagree with this conclusion because I do not believe that under the facts of this case that any reasonable factfinder could conclude that a chest x-ray was treatment of asbestosis. The majority states that White does not require that "diagnosis" and "treatment" be mutually exclusive concepts. But it then goes on to distinguish between the concepts. This is because these terms mean two different things. While a diagnosis of a disease is a determination that the patient has that disease, treatment is the "[m]edical or surgical management of a patient." Stedman's Medical Dictionary (26th Ed. 1995), 1843; see, also, Merriam-Webster's Collegiate Dictionary (10th Ed. 1998), 1258 (defining "treat" and "treatment" as caring for medically and surgically). It is important to realize that treating a disease does not necessarily lead to curing a disease. But steps taken to cure a disease are "treatment" of a disease. Further, steps taken to alleviate symptoms without curing the disease or affecting the underlying case of the symptoms also qualify as treatment. Id. (defining "alliative treatment" and "symptomatic treatment").
 {¶ 80} Because "diagnosis" and "treatment" mean two different things, they can occur at two different times. Someone could be treated for a condition even before it was specifically diagnosed. For instance, a person who has smoked for years could complain to his doctor of chest pain or shortness of breath and the doctor could tell him to quit smoking before the doctor could diagnose what was causing the problems. In such a case, the doctor arguably started to manage the disease even before the disease was diagnosed. But it is also highly possible that in some situations the patient receives no advice from the doctor on how to manage his disease until after the doctor has diagnosed the disease. In such a case, treatment could first occur on either the same date or after the patient is diagnosed with the disease. *Page 359 
 {¶ 81} This, of course, rejects the Eighth District's conclusion in Davis. It defined "treatment" as "all the steps taken to effect a cure of an injury or disease; including examination and diagnosis as well as application of remedies." Id. at ¶ 26. But this broad definition of "treatment" would render one of the three tests in White meaningless. If we were to adopt Davis's definition of treatment, then all steps taken toward receiving a diagnosis would count as treatment for the purposes of R.C. 4123.85 and the date the claimant was first treated would always come before the date he was first diagnosed. Surely, the Ohio Supreme Court cannot have intended for one of the White tests to be meaningless.
 {¶ 82} For each appellant, the record reveals they first received treatment for their asbestosis when they received their report from Dr. Schonfeld. That report gave specific recommendations to each man on how they could take steps to manage their disease. For example, he informed both men that they should have certain tests performed yearly and refrain from the use of tobacco products. In contrast, each man testified that they were given no medical advice after their chest x-rays and the reports each man received from the first doctors gave no suggestions or recommendations as to what they should do to manage their disease. Likewise, there is no indication that the x-rays "managed" the disease in any way. Thus, given the record before us, I must conclude that, when viewing all facts in the light most favorable to the Appellants, the day they first received treatment for their occupational disease was the day Dr. Schonfeld issued his report.
 {¶ 31} The record currently before this court, when viewed in the light most favorable to the Appellants, demonstrates that they were both diagnosed and treated for asbestosis when they received their reports from Dr. Schonfeld. For each Appellant, this was within two years of when they filed their claim for workers' compensation benefits. Accordingly, the trial courts erred when they granted summary judgment to the Administrator in each of these cases. However, as I disagree with the majority's rationale, I concur in judgment only.
1 Likewise, the record does not contain a diagnosis after the test performed on Tate in November 1997 because it contains no conclusion the doctor made based on the results of that test. *Page 360